DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 
Status of the Claims
	Claims 1-16 previously were canceled.  Claims 23 and 34 are newly canceled.  Claims 17-23, 24-26, 32, 33, and 35-39 are pending and under current examination.  Claims 27-31 remain withdrawn.

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 5/26/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  All rejections of claims 23 and 34 are withdrawn in view of Applicant’s cancelation of these claims.  The amendments to claim 17 are noted.
	In view of Applicant’s remarks filed 5/26/2022 and upon review of the Ioulalen reference, and contrary to the Examiner’s position in the telephonic interview, it appears that Ioulalen does provide a teaching for a melting point feature within the range recited in amended claim 17.  Applicant’s arguments presented in the interview and in Remarks that Ioulalen does not teach spheroids having a melting point above 70 degrees Celsius are not entirely persuasive, however, a secondary reference is newly cited herein in order to provide sufficient motivation for choosing a relatively higher melting point from within Ioulalen’s broadest reasonable teaching and outside of Ioulalen’s example and/or claimed and/or preferred range.  It is agreed that Ioulalen’s claimed and apparent preferred range is outside of the range claimed, however it is the examiner’s position that Ioulalen as a whole does encompass the claimed range and that Ioulalen’s teachings away are limited to certain circumstances which do not appear to overlap in scope or purpose to those of the instant invention.
	In regard to the previously issued rejection under 35 U.S.C. 103 relying on Ioulalen in view of Arnaud, Applicant argues that the claimed products demonstrate unexpectedly improved spreading properties, easy application, and surprising texture upon application to skin.  Applicant repeats this position throughout the Remarks.  In reply, Applicant’s argument has been fully considered but is not persuasive in view of the new grounds of rejection necessitated by amendment, presented below, since a product and its properties are inseparable.  In other words, since the combination of references cited appear to teach a product as claimed and since evidence of practical and statistical significance in the specification as filed do not support  an allegation of unexpected results, it is the examiner’s position that the preponderance of evidence supports a rejection under 35 U.S.C. 103.  Accordingly, Applicant’s subsequent arguments against rejections relying on previously cited secondary references are not persuasive.  The previously cited Ioulalen reference is newly applied below.
	Accordingly, the following rejections are withdrawn: the rejection of claims 17-26, 32-34, and 36-39 under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”); and the rejection of claim under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”) as applied to claims 17-26, 32-34, and 36-39 above, and further in view of US 9,114,076B2 (hereafter, “Dumousseaux”) is withdrawn.


New Grounds of Rejection Necessitated by Amendments of 5/26/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-22, 24-26, 32, 33, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”) and EP0665008B1 (hereafter, “Arnaud II”, newly cited).
The instant claims are drawn to a composition comprising anhydrous spheroids having a specified diameter and melting point and consisting of a cosmetically acceptable lipid matrix comprising at least one hydrocarbon oil and at least one wax, as further specified in the claims.
Ioulalen teaches an anhydrous solid composition comprising at least a hydrophobic wax, an oil, and talcum, preferably in the form of beads having a bead size of 1 to 10000 microns (see abstract, in particular).  The beads are considered “spheroids” as instantly claimed (see column 4, lines 23-25) and are not described to have any type of coating or outer layer (limitation of claim 18) and are solid at room temperature (see Ioulalen claim 1).  Ioulalen’s pearls containing pigments (limitation of claim 22) comprise a paraffin oil component which is considered “at least one hydrocarbon oil” as instantly claimed (see Example 1)(limitation “a” of claim 17 and limitation of claim 19) and a wax which may be bees’ wax (see Example 1)(limitation “b” of claim 17, limitation of claim 21, 32, 38, and 39); it is noted that the instant specification as filed defines bees wax and paraffin wax as meeting the claim (see page 6, lines 33-34, and 37 in particular).  Silica may be included with the talc, when desired (see column 3, lines 56-64 and example 1)(limitation of claims 17, 20, 38, and 39).  The pearl beads may comprise pigments as well, such as titanium dioxide (see example 1)(limitation of claim 33).   Ioulalen’s beads are dispersed in a continuous phase (see Ioulalen claim 18) and are described to be not miscible (see first two paragraphs in column 7, in particular).  
In Ioulalen’s teaching, the oil and wax are mixed together to obtained bases at and subsequently less than the wax melting temperature, and the relationship between the oil and wax is modulated so that the melting temperature of the final blend is less than the temperature at which the most heat-sensitive substance to be incorporated deteriorates; 1 to 40% wax in the blend appears to meet this feature (see Ioulalen column 4, lines 1-11 in particular).  It is noted that Ioulalen’s final melting temperature of 15 to 70 degrees Celsius also includes additional components including talc (see claim 3, lines 11-15).  Ioulalen further teaches that other wax matrices than the particular ones exemplified and described above (i.e., yielding the final melting temperature of 15 to 70 degrees Celsius as described in column 3, lines 10-30) may be employed and that the blend must be characterized by a melting point of less than 90 degrees Celsius (see column 3, lines 32-35).  As such, Ioulalen is considered broadly to teach a range overlapping with the instantly recited range of melting point above 70 degrees Celsius.
Ioulalen does not teach a preferred embodiment or example within the claimed range, however.  Arnaud II cures this deficiency.  Arnaud II describes a melting of oil and wax components wherein the constitutents are heated and homogoneized and cooled (see Examples 2 and 3 in particular).  Arnaud II teaches anhydrous cosmetic or dermatological compositiosn based on silicone oil and a fatty phase which may be a wax having a melting point between 50 and 135 degrees Celsius (see Arnaud II claim 1 in particular).  
Accordingly, Ioulalen and Arnaud II are both directed to anhydrous compositions comprising oil and wax components which are melted together, taking care to preserve the integrity of any additional components so not heating more than necessary depending on the additional components present, and cooled into a solid.  It would have been prima facie obvious to one of ordinary skill in the art to use a melting point of a total product comprising oil and wax components for formulation into spheroids in a melting point above 70 degrees Celsius as taught by Ioulalen to be useful depdngin on the particular wax and wax concentration.  One would have been motivated to do so based on Arnaud II’s teaching reinforcing these combinations of componetns known in the art for the very same purpose and specifically taking care to use the wax properties including specific melting point (see Arnaud II, claim 1 ii for instance) in order to control the properties of the final product.  Moreover, based on these combined teachings, one would have been motivated to perform routine optimization procedures including adjusting the identity of the wax including melting point characteristic in order to achieve the desired end result.


Ioulalen does not specify the anhydrous spheroids to be dispersed in an immiscible continuous phase comprising at least one silicone oil.  It is noted that Ioulalen does specify that a cosmetic base may contain pearls (beads, spheroids) in a suspension in the continuous phase (see Ioulalen claim 18).  Ioulalen does generally describe among the state of the art an anhydrous gel form as what would be a continuous phase for a cosmetic formulation (see column 2, line 44).  
Arnaud cures this deficiency.  Arnaud teaches anhydrous cosmetic or dermatological compositions comprising a fatty phase containing a silicone oil and a wax component (see abstract, in particular).  Arnaud’s fatty phase includes at least one silicone oil (see column 1, lines 61-65) which is considered at least one of a volatile silicone oil, a non-volatile silicone oil, and a mixture of a volatile and non-volatile silicone oil as recited in claim 24.  It is noted that Arnaud teaches that the fatty phase may incorporate additives or fatty substances generally between 0.5 and 92% by weight of the total fatty phase and preferably between 2 and 85% (see column 3, lines 19-25)(limitation of claim 26, 36, and 37).  Arnaud specifies that oily gel agents may also be included in the fatty phase and may include montmorillonite group materials (see column 4, line 31)(“clay” as in claim 20 and limitation of claim 25).
Ioulalen and Arnaud are both directed to cosmetic formulations which may comprise oil and wax compositions such as in gel form.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the beads (spheroids) of Ioulalen into the cosmetic products of Arnaud, with a reasonable expectation of success.  One would have been motivated to do so to provide a cosmetic or pharmaceutical active gent and/or pigments in a topically desirable formulation as taught in the wax and oil beads of Ioulalen deliverable in an oveall formulation such as a lipstick or makeup foundation of Arnaud.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,572,892 B1 (hereafter, “Ioulalen”) in view of US 5,750,095 (hereafter, “Arnaud”) and EP0665008B1 (hereafter, “Arnaud II”, newly cited) as applied to claims 17-22, 24-26, 32, 33, and 36-39 above, and further in view of US 9,114,076B2 (hereafter, “Dumousseaux”).
The teachings of Ioulalen and Arnaud and Arnaud II have been delineated above.  None of these specifies the particular gelling agent instantly claimed.  As noted above, Ioulalen does teach a silicon component which is considered a gelling agent as claimed since a product and its properties are inseparable.  
Dumousseaux cures this deficiency in its teaching of solid anhydrous cosmetic compositions which comprise a silica component which is, in particular, hydrophobic silica aerogel particles, in combination with a volatile oil and a wax component (see abstract, in particular; see also column 4, line 50-column 5, line 64).  
Ioulalen and Dumousseaux are both directed to anhydrous solid cosmetic formulations comprising oil, wax, and silica components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Dumousseaux’s silica aerogel particles for Ioulalen’s generically disclosed silica component, with a reasonable expectation for success.  One would have been motivated to do so to provide the desirable oil-absorbing capacity as taught by Dumousseaux to desirably aid oil uptake upon application and to provide desirable homogeneity upon formulation (see Dumousseaux column 5, lines 61-66).

Conclusion
No claim is allowed.   It is noted that Application No. 17/416,892 in particular is being monitored for potential double patenting issues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617